Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant’s remarks filed 08/19/2022.
	The arguments against the modification of Takeshi to include an embodiment using natural graphite are considered persuasive, and in combination with the new limitations limiting the particle size ranges to a negative electrode material comprising silicon oxide and carbonaceous particles the previous rejection is overcome.
	New art has been cited in the rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 9, and 13 - 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tamaki, US20160006020A1 (from IDS).

Regarding claim 1, Tamaki teaches a negative electrode material for nonaqueous secondary batteries (negative electrode composite active material)[0001][0003],
the negative electrode material comprising a mixture of carbonaceous particles and silicon oxide particles (composite of carbon and silicon oxide)[0033][0039][0152][0155] and wherein the negative electrode material satisfies the following a) to c):
	a) the average particle size is 3 μm to 30 μm (d50 is 2 to 40 μm)[0096], and the 10% cumulative particle size from the smaller particle side is 0.1 μm to 10 μm (d10 is 1 to 20 μm)[0098];
	b) the ratio between the 90% cumulative particle size from the smaller particle side and the d10 is 3 to 20 (0.5 - 60 μm)[0097][0098]; and
	c) the ratio between the d50 and the d10 is 1.7 to 5 (0.1 - 40 μm)[0096][0098].
	Wherein the carbonaceous particles comprise natural graphite (natural graphite)[0119]
	Wherein the carbonaceous particle do not contain an artificial graphite (artificial graphite not mentioned in the reference)

Regarding claim 7, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, comprising the carbonaceous particles and the silicon oxide particles at a ratio of 30:70 to 99:1 (mixing ratio of carbon to silicon oxide active material)[0155].

Regarding claim 9, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the carbonaceous particles comprise a spheroidized graphite (spheroidization of mixture containing graphite)[0029].

Regarding claim 13, Tamaki teaches a negative electrode for nonaqueous secondary batteries, the negative electrode comprising: a current collector [0182]; and an active substance layer formed on the current collector [0181], wherein the active substance layer comprises the negative electrode material for nonaqueous secondary batteries according to claim 1.

Regarding claim 14, Tamaki teaches a nonaqueous secondary battery comprising:
a positive electrode; a negative electrode; and an electrolyte, wherein the negative electrode is the negative electrode for nonaqueous secondary batteries according to claim 13.

Regarding claim 15, Tamaki teaches the nonaqueous secondary battery according to claim 14, wherein the electrolyte is an electrolyte solution contained in a nonaqueous solvent (nonaqueous solvent)[0194].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, US20160006020A1 (from IDS), as applied to claim 1 above, and further in view of Takeshi, US20190097263A1. 

Regarding claim 2, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1. 
Tamaki does not teach wherein the ratio between the average particle size of the silicon oxide particles and the average particle size of the carbonaceous particles is 0.01 to 1.
Takeshi teaches a negative electrode active material comprising silicon oxide and graphite [0007] wherein the ratio between the average particle size of the silicon oxide particles (3 – 5 μm)[0035] and the average particle size of the carbonaceous particles (7 – 11 μm)[0020] is 0.01 to 1 (0.27 – 0.714 μm). Further, Takeshi teaches that the silicon oxide particle size prevents destruction of graphite [0033], and the graphite particles are sized to allow for electrolyte to flow between spaces in the silicon active material allowing for improved cycle characteristics [0020].
Then, it would have been obvious to one of ordinary skill in the art to apply the particle sizes of Takeshi in to the negative electrode of Tamaki to improve cycle characteristics as well as prevent the destruction of graphite. 


Regarding claim 3, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1.
Tamaki does not teach wherein the ratio between the d50b of the silicon oxide particles  and the 10% cumulative particle size from the smaller particle side of the carbonaceous particles is 0.01 to 2 
Takeshi teaches wherein the ratio between the d50b of the silicon oxide particles (3 – 5 μm)[0033] and the 10% cumulative particle size from the smaller particle side of the carbonaceous particles (1 - 7.5 μm)[0020][table 2] is 0.01 to 2 (0.4 – 5). Further, Takeshi teaches that the silicon oxide particle size prevents destruction of graphite [0033], and the graphite particles are sized to allow for electrolyte to flow between spaces in the silicon active material allowing for improved cycle characteristics [0020].
Then, it would have been obvious to one of ordinary skill in the art to apply the particle sizes of Takeshi in to the negative electrode of Tamaki to improve cycle characteristics as well as prevent the destruction of graphite. 

Regarding claim 4, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1. 
Tamaki does not teach wherein, with regard to the carbonaceous particles, the d50a is 5 μm to 30 μm , and the ratio between the 90% cumulative particle size from the smaller particle side and the 10% cumulative particle size from the smaller particle side is 3 to 10.
Takeshi teaches wherein, with regard to the carbonaceous particles, the d50a is 5 μm to 30 μm (7 – 11 μm)[0020], and the ratio between the 90% cumulative particle size from the smaller particle side and the 10% cumulative particle size from the smaller particle side (1 - 7.5 μm)[0020][table 2] is 3 to 10 (0.93 – 11 μm). Further, Takeshi teaches that the silicon oxide particle size prevents destruction of graphite [0033], and the graphite particles are sized to allow for electrolyte to flow between spaces in the silicon active material allowing for improved cycle characteristics [0020].
Then, it would have been obvious to one of ordinary skill in the art to apply the particle sizes of Takeshi in to the negative electrode of Tamaki to improve cycle characteristics as well as prevent the destruction of graphite. 


Regarding claim 5, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1.
Tamaki does not teach wherein, with regard to the silicon oxide particles, the d50b is 0.1 μm to 20 μm, and the ratio between the 90% cumulative particle size from the smaller particle side and the 10% cumulative particle size from the smaller particle side is 3 to 15.
Takeshi teaches wherein, with regard to the silicon oxide particles, the d50b is 0.1 μm to 20 μm (3 – 5 μm)[0035], and the ratio between the 90% cumulative particle size from the smaller particle side (7.5  – 12 μm)[0035][table 3] and the 10% cumulative particle size from the smaller particle side (1 - 3 μm)[0035][table 3] is 3 to 15 (2.5 - 12 μm). Further, Takeshi teaches that the silicon oxide particle size prevents destruction of graphite [0033], and the graphite particles are sized to allow for electrolyte to flow between spaces in the silicon active material allowing for improved cycle characteristics [0020].
Then, it would have been obvious to one of ordinary skill in the art to apply the particle sizes of Takeshi in to the negative electrode of Tamaki to improve cycle characteristics as well as prevent the destruction of graphite. 

Regarding claim 6, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1.
Tamaki does not teach wherein the 10% cumulative particle size from the smaller particle side of the silicon oxide particles is 0.001 μm to 6 μm.
Takeshi teaches wherein the 10% cumulative particle size from the smaller particle side of the silicon oxide particles is 0.001 μm to 6 μm (1 - 3 μm)[0035][table 3]. Further, Takeshi teaches that the silicon oxide particle size prevents destruction of graphite [0033], and the graphite particles are sized to allow for electrolyte to flow between spaces in the silicon active material allowing for improved cycle characteristics [0020].
Then, it would have been obvious to one of ordinary skill in the art to apply the particle sizes of Takeshi in to the negative electrode of Tamaki to improve cycle characteristics as well as prevent the destruction of graphite. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, US20160006020A1 (from IDS), as applied to claim 1 above, and further in view of Yamada, US20180013146A1.

Regarding claim 8, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1.
Tamaki does not teach wherein the carbonaceous particles (A) have a circularity of 0.88 or higher as determined by a flow-type particle image analysis.
Yamada teaches a carbon containing negative active material for use in a nonaqueous secondary battery [0087] wherein the carbon material has a circularity of 0.9 or greater [0042]. Further, Yamada teaches that when the circularity is 0.9 or greater the diffusibility of the electrolytic solution is improved, and a Li-ion concentration gradient is mitigated improving low-temperature input and output characteristics [0105].
It would have been obvious to one skilled in the art at the time of filing to combine the active material of Tamaki with the circularity of Yamada to improve diffusibility of the electrolytic solution as well as low-temperature input and output characteristics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Tamaki, US20160006020A1 (from IDS), as applied to claim 1 above, and further in view of Asami, JP2013200984A (from IDS).

Regarding claim 10, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1. 
Tamaki does not teach wherein the ratio of the number of oxygen atoms with respect to the number of silicon atoms in the silicon oxide particles is 0.5 to 1.6.
	Asami teaches a negative electrode material for use in a lithium secondary battery [0001] comprises a mixture of carbonaceous particles and silicon particles wherein the silicon particles have a number of oxygen atoms within the range of 0.5 – 1.6 [0049]. Further, Asami teaches wherein the silicon particles having oxygen within this range prevent reduction of cycle characteristics and charge/discharge efficiency [0049]. 
	Then, it would have been obvious to one of ordinary skill in the art to combine the oxygen content in silicon particles as taught in Asami into the electrode material of Tamaki to prevent reduction of cycle characteristics and charge/discharge efficiency.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, US2016000600A1 (from IDS), and as applied to claim 1 above, and further in view of Hirose, US20110159368A1.

Regarding claim 11, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, 
Tamaki does not teach wherein the silicon oxide particles (B) comprise zero-valent silicon atoms.
Hirose teaches a negative electrode active material a carbonaceous material (graphite deposited on surface of active material)[0061], and a silicon material (silicon core and coating layer in negative active material layer)[0044][0045] wherein the silicon material comprise zero-valent silicon atoms [0085]. Further, Hirose teaches the higher valence silicon atoms negatively impacting battery performance by increasing electrical resistance. 
It would have been obvious to one skilled in the art at the time of filing to combine the zero-valent silicon atoms taught in Hirose with the silicon particles of Tamaki to avoid the negative impact of higher valence silicon atoms. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, US20160006020A1 (from IDS), and as applied to claim 1 above, and further in view of Fukuoka, JP2009205950A (see machine translation).

Regarding claim 12, Tamaki teaches the negative electrode material for nonaqueous secondary batteries according to claim 1,
Tamaki does not teach the negative electrode material comprising silicon microcrystals in the silicon oxide particles (B).
Fukuoka teaches a negative active material for use in a nonaqueous secondary battery [0020] wherein silicon microcrystals [0016] are dispersed in a silicon dioxide [0008]. Further, Fukuoka teaches the addition of the silicon microcrystals to have an extremely improved capacity and cycle characteristics [0007].
	It would have been obvious to ones skilled in the art at the time of filing to combine the negative electrode material of Tamaki with the silicon microcrystals of Fukuoka to achieve improved capacity and cycle characteristics. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, US20160006020A1 (from IDS), and as applied to claim 15 above, and further in view of Ishii, US20170149100A1.

Regarding claim 16, Tamaki teaches the nonaqueous secondary battery according to claim 15, 
wherein the content thereof is 0.01% by weight to 2% by weight with respect to the whole electrolyte solution [0193].
Tamaki does not teach wherein the electrolyte solution contains lithium difluorophosphate.
Ishii teaches a nonaqueous secondary battery wherein the electrolyte contained in an electrolytic solution with a nonaqueous solvent contains lithium difluorophosphate in a concentration of 0.05 mol/L – 0.10 mol/L (same as concentration used in applicant specification [0262])[0062][0063]. Further, Ishii teaches the addition of lithium difluorophosphate to the electrolytic solution to create a conductive film [0014] that significantly suppresses the disconnection of conductive pathways [0018]. 
It would have been obvious to one skilled in the art at the time of filing to combine the electrolytic solution of Tamaki with the lithium difluorophosphate additive of Ishii to suppress the disconnection of conduction pathways.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        

/Haroon S. Sheikh/Primary Examiner, Art Unit 1724